Citation Nr: 1824718	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  17-38 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an April 1999 rating decision that granted entitlement to service connation for prostate cancer, post operative (herein prostate cancer) effective December 11, 1997.

2.  Whether there was CUE in an October 2008 rating decision that granted entitlement to service connection for diabetes mellitus, type II (herein diabetes) effective March 21, 2008.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1962 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board notes that in a July 2017 statement the Veteran stated that he wanted an increased disability rating for his service-connected heart disability.  Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific form. The Veteran is advised that if he wishes to open a claim, he may do so using the prescribed form.


FINDINGS OF FACT

1.  It is undebatable that in the April 1999 rating decision the Agency of Original Jurisdiction (AOJ) incorrectly applied the extant regulatory provisions of 38 C.F.R. § 3.114 (1998) when assigning the effective date of December 11, 1997 for the grant of entitlement to service connection for prostate cancer.

2.  The October 2008 rating decision that granted entitlement to service connection for diabetes effective March 21, 2008 did not contain an undebatable outcome determinative error in applying the law extant at that time.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision contained CUE in the assignment of the effective date for the grant of entitlement to service connection for prostate cancer, which under the extant law and regulation should have been December 11, 1996.  38 C.F.R. § 3.105(a) (2017).

2.  There was no CUE in the October 2008 rating decision that granted entitlement to service connection for diabetes effective March 21, 2008.  38 C.F.R. § 3.105(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural History and Contentions for Both Issues

An April 1999 rating decision granted entitlement to service connection for prostate cancer effective December 11, 1997.  An October 2008 rating decision granted entitlement to service connection for diabetes effective March 21, 2008.

As part of a separate claim not on appeal, the Veteran participated in an informal RO conference apparently with a decision review officer (DRO) on March 21, 2008.  A memorandum from the informal conference is of record.

In a November 2008 statement, the Veteran referenced the DRO hearing and stated that he was informed that his claim for diabetes should go back to 2005, not 2008.  He also reported that the DRO stated that prostate cancer should have gone back to 1995, which was only granted back to 2007 (the Board notes that the Veteran was granted entitlement to service connection for prostate cancer effective December 11, 1997 and assigned a noncompensable rating and that he was assigned a compensable disability rating starting in 2006).  The Veteran stated to "[p]lease follow through for Veteran's confirmation of time granted per DRO officer."  A copy of this statement was again submitted in June 2010.

In an October 2012 statement, the Veteran stated that his service connection for prostate cancer and diabetes should have been granted at an earlier effective date due to medical evidence that showed these conditions existence prior to the dates already established.  He also stated that the "DRO's comments verify the earlier dates for these two conditions."  In response to this statement, the AOJ informed the Veteran in a February 2013 letter that VA could not accept his claim for an earlier effective date on a final RO decision, but that he may request revision based on CUE.  In a January 2014 statement, the Veteran noted that he was responding to the February 2013 letter.  He stated that he was filing a CUE on the effective date that was assigned to his service connected diabetes and prostate cancer.  He noted that the effective date for diabetes should back to 1998 and the effective date for prostate cancer should be from the original date of claim back to 1995.

In the July 2014 rating decision on appeal, the AOJ adjudicated the issues of "[w]hether the effective date of compensation for prostate cancer, post transurethral resection, with incontinence (previously rated as prostate cancer, post operative) was a clear and unmistakable error" and "[w]hether the effective date of compensation for diabetes mellitus, type II was a clear and unmistakable error."  

In light of the Veteran's January 2014 statement and the AOJ's adjudication, the Board has characterized the issues on appeal as noted on the cover page above, which includes specific reference to the applicable rating decisions at issue that granted entitlement to service connection and assigned the corresponding effective date that the Veteran has alleged CUE to.

On the Veteran's September 2014 NOD, he stated that he was seeking an effective date for prostate cancer of 1995 and seeking an effective date for diabetes of 1998.  In a November 2014 statement, the Veteran referenced the July 2014 rating decision and stated that such did not review information already existing in the records prior to 2008.  In a July 2017 statement accompanying his VA Form 9, the Veteran referenced that the effective date for compensation did not come up until a DRO meeting.  He stated that the DRO stated that "my effective date of compensation for both the prostate cancer and especially the diabetes mellitus should have been much earlier for there is medical evidence for the same."  He argued that compensation go back to 1998 for diabetes and 1993 for prostate cancer as suggested by the Reviewing Officer.  


II.  Legal Criteria 

CUE

38 C.F.R. § 3.105(a) (2017) states that "[p]revious determinations which are final and binding, including decisions of service connection...will be accepted as correct in the absence of [CUE].  Where evidence establishes such error, the prior decision will be reversed or amended."  Generally, CUE "is a very specific and rare kind of error...that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  See 38 C.F.R. § 20.1403 (2017).  More specifically, "in order to establish CUE" it:

must [be] show[n] that (1) either the facts known at the time of the decision being attacked on the basis of CUE were not before the adjudicator or the law then in effect was incorrectly applied; (2) an error occurred based on the record and the law that existed at the time; and (3) had the error not been made, the outcome would have been "manifestly different."

See Bouton v. Peake, 23 Vet. App. 70 (2008).  CUEs are errors that are undebatable.  See Russell v. Principi, 3 Vet. App. 310 (1992).  As referenced in the outlined legal criteria, a determination as to the existence of CUE must be made on the basis of the evidence of record at the time of decision in question.

Effective Dates

The effective date of an award based on a claim for compensation or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C. § 5110 (2012).  Except as otherwise provided, the effective date of an award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2017).
  
Special rules for the effective dates for the award of presumptive service connection based on exposure to herbicide agents have been promulgated pursuant to orders of a United States District Court in the class action case of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2017).  As will be addressed further below, while the Veteran is a Nehmer class member in that he is a Vietnam Veteran who "has a covered herbicide disease," he was not previously denied compensation and did not have a claim for disability compensation for a "covered herbicide disease" during the specifically identified time periods.  See 38 C.F.R. § 3.816 (2017).  As such, the special effective date rules pursuant to Nehmer and outlined in 38 C.F.R. § 3.816 (2017) are not applicable.  With respect to the prostate cancer issue, 38 C.F.R. § 3.816 was not promulgated at the time of the April 1999 rating decision and is not applicable in the CUE context, which considers the extant law at the time of the rating decision at issue.  

38 C.F.R. § 3.816(c)(4) (2017) provides that if the requirements of that section are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.400 (2017) was addressed above.  38 C.F.R. § 3.114 (2017) relates to changes of law.  If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C. § 5110(g) (2012); 38 C.F.R. §§ 3.114(a), 3.400(p) (2017).

38 C.F.R. § 3.114(a)(3) (2017) provides, as applicable, that if a claim is reviewed at the request of the Veteran more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a) (2017) additionally clarifies that:

Where...compensation...is awarded...pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  

With respect to this disabilities at issue in this case, prostate cancer and diabetes were added to the list of diseases eligible for presumptive service connection based on exposure to herbicide agents on November 7, 1996 and May 8, 2001, respectively.  See 61 Fed. Reg. 57586 (November 7, 1996) (amending 38 C.F.R. § 3.309(e) to include prostate cancer); 66 Fed. Reg. 23166 (May 8, 2001) (amending 38 C.F.R. § 3.309(e) to include diabetes); see also 69 Fed. Reg. 31882 (amending the effective date of the amendment that added diabetes to May 8, 2001).   
 
III.  Prostate Cancer

Initially we note that generally the existence of CUE is based upon the law that existed at the time of the decision.  Here, we are aware of the guidance provided by VA Compensation and Pension Service regarding effective dates as they relate to Agent Orange cases.  Furthermore, we are aware of the guidance provided by VA's General Counsel to include decisions such as VAOPGCPREC 5-94 (Feb. 18, 1994).  However, the matter was settled by the United States Court of Appeals for Veterans Claims (Court) to include the McCay v. Brown decisions (citation omitted).  In essence, the VA interpretation was inconsistent with the intent of 38 U.S.C. § 5110(g).   

As noted, an April 1999 rating decision granted entitlement to service connection for prostate cancer effective December 11, 1997.  The rating decision stated that presumptive service connection was warranted for certain disabilities, to include prostate cancer, on the basis of exposure to herbicides.  The rating decision also noted that the Veteran has service in Vietnam.  The rating decision additionally stated that "service connection is in order for cancer of the prostate...According to Dr. [K.'s] records, [the Veteran] was diagnosed with this condition in 1993 and thereafter, underwent surgical and radiation treatment modalities for the condition."  The rating decision further stated that service connection for prostate cancer was granted on the basis of presumption.  An effective date was noted of December 11, 1997.  The accompanying codesheet noted jurisdiction was based on an original disability claim received on December 11, 1997.  Of record is a VA Form 21-526 received December 11, 1997, wherein prostate cancer is listed.

In review of the April 1999 rating decision, the AOJ found that the Veteran was diagnosed with prostate cancer in 1993 and that he had active service in Vietnam and the accompanying codesheet noted a date of claim of December 11, 1997.  As outlined above, generally the effective date of an award based on a claim for compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C. § 5110 (2012).  An exception exists under 38 C.F.R. §§ 3.114 as applicable to a change in law.  The relevant provisions of 38 C.F.R. § 3.114 discussed above were substantively the same at the time of the April 1999 rating decision.

As noted, the Veteran filed his claim on December 11, 1997 and prostate cancer was added to the list of diseases eligible for presumptive service connection based on exposure to herbicide agents on November 7, 1996.  Applying this exception to this case, the Veteran's claim was therefore reviewed at the request of the Veteran more than one year after the effective date of the law or VA issue and therefore benefits may be authorized for a period of one year prior to the date of receipt of such request.  See 38 C.F.R. § 3.114(a)(3) (1998).  

Applying 38 C.F.R. § 3.114(a) (1998) to the facts of this case, the phrase "met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue" means that the Veteran had prostate cancer as of November 7, 1996 (this is so because the AOJ found that the Veteran had service in Vietnam and was therefore presumed to be exposed to herbicide agents, thus meeting eligibility criteria for entitlement to service connection for prostate cancer on a presumptive basis as of the date of manifestation of such condition).  As noted, the AOJ stated in the April 1999 rating decision that the Veteran "was diagnosed with [prostate cancer] condition in 1993."  Based on this finding, the Veteran met eligibility criteria for the liberalized benefit (presumptive service connection) on the effective date of the liberalizing law (November 7, 1996).  As such, benefits may be authorized for a period of one year prior to the date of receipt of such request.  Accordingly, December 11, 1996, one year prior to the December 11, 1997 claim, is the appropriate effective date for entitlement to service connection for prostate cancer.

The Board has undertaken the above analysis in a CUE context.  This means that the evidence considered is that which was in the record at the time of the April 1999 rating decision.  As noted, the AOJ found that the Veteran was diagnosed with prostate cancer in 1993 and that he had active service in Vietnam and the accompanying codesheet noted a date of claim of December 11, 1997.  Based on these findings, the AOJ incorrectly applied the law then in effect and an error occurred based on the record and the law that existed at the time.  Specifically, the AOJ did not apply (or discuss) 38 C.F.R. § 3.114(a) (1998).  The Board finds that had this error not occurred, as outlined, the outcome would have been manifestly different in that an earlier effective date would have been warranted.  The Board finds that this error was undebatable.  We again note that the rating board may have been following internal VA guidance, but the Court established that such guidance was incorrect.

The Board additionally notes that no earlier effective date is warranted.  First, as noted, the Veteran's original claim was filed on December 11, 1997.  Generally, an effective date for entitlement to service connection shall not be earlier than the date of claim, unless an exception applies.  One such exception, discussed in detail above, allows for an earlier effective date of December 11, 1996 in this case.  No other exception is applicable that would allow an earlier effective date.  In this regard, the Veteran's December 11, 1997 claim was not within one year of the liberalizing change in VA law adding prostate cancer to the list of diseases eligible for presumptive service connection based on exposure to herbicide agents (which was effective November 7, 1996) and therefore 38 C.F.R. § 3.114(a)(1) (1998) is not applicable.  In addition, as noted above, the special effective date rules pursuant to Nehmer and outlined in 38 C.F.R. § 3.816 (2017) are not applicable as they were not promulgated at the time of the April 1999 rating decision.

The Board has considered the Veteran's contentions.  In this regard, he referenced an effective date for entitlement to service connection for prostate cancer in 1995 and 1993.  With regard to 1995, the Veteran referenced this in a January 2014 statement as the original date of claim.  This statement is not accurate, however, because the original date of claim, as noted, was December 11, 1997.  With regard to 1993, while not explicitly stated by the Veteran, presumably this is in reference to the date of diagnosis of prostate cancer and in this regard the Veteran also referenced that prostate cancer existed prior to the assigned effective date.  The fact that a condition existed or a diagnosis was rendered on a certain date is not determinative as to the appropriate effective date, which also requires consideration as to the date a claim was received.  As to the Veteran's various references to being informed by a VA DRO that an earlier effective date was warranted, the Board agrees that an earlier effective date is warranted, as discussed above.  As to a still earlier effective date, to the extent that the Veteran was informed by the DRO that such was warranted, the Board is unable to determine a legal and factual basis for such statement.

In sum, the Board finds that it is undebatable that in the April 1999 rating decision the AOJ incorrectly applied the extant regulatory provisions of 38 C.F.R. § 3.114 (1998) when assigning the effective date of December 11, 1997 for the grant of entitlement to service connection for prostate cancer.  The Board accordingly concludes that the April 1999 rating decision contained CUE in the assignment of the effective date for the grant of entitlement to service connection for prostate cancer, which under the extant law and regulation should have been December 11, 1996.  38 C.F.R. § 3.105(a) (2017).  As such, the April 1999 rating decision is reversed and revised to assign an effective date of December 11, 1996 for entitlement to service connection for prostate cancer.

IV.  Diabetes 

As noted, an October 2008 rating decision granted entitlement to service connection for diabetes effective March 21, 2008.  The rating decision referenced that entitlement to service connection for diabetes was previously denied because the evidence did not establish a diagnosis of diabetes and that the Veteran did not appeal this denial.  The AOJ was referencing a December 2006 rating decision.  In the October 2008 rating decision, the AOJ stated that evidence submitted with the March 21, 2008 claim was new and material evidence and that the claim was successfully reopened.  The rating decision referenced a February 29, 2008 letter from Dr. W. as referencing the Veteran as a diabetic.  Also referenced was a March 2008 VA examination report which noted that the Veteran reported being recently diagnosed (one month before the exam) with diabetes after having borderline blood sugars for four to five years.  The rating decision stated that service connection for diabetes associated with Agent Orange exposure was granted.  An effective date of March 21, 2008 was assigned, which was noted to be the date the Veteran's reopened claim was received.

Upon review, the October 2008 rating decision that granted entitlement to service connection for diabetes effective March 21, 2008 did not contain an undebatable outcome determinative error in applying the law extant at that time.

As noted, the assigned effective date of March 21, 2008 was based on the date of claim.  As outlined above, the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C. § 5110 (2012).  A prior December 2006 rating decision denied entitlement to service connection for diabetes and the Veteran did not appeal this rating decision or submit new and material evidence within the one year appeal period.  This rating decision was therefore final.  See 38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  Following the December 2006 rating decision, no communication earlier than March 21, 2008 from the Veteran indicated an intent to apply for entitlement to service connection for diabetes.  See 38 C.F.R. § 3.155(a) (2006) (defining an informal claim; this regulation was amended effective March 2015).  As such, March 21, 2008, the date of claim, is the appropriate effective date in this case, unless an exception applies.

As discussed in detail above, one possible exception exists under 38 C.F.R. §§ 3.114 as applicable to a change in law.  The relevant provisions of 38 C.F.R. § 3.114 discussed above were substantively the same at the time of the October 2008 rating decision.  As noted, the Veteran filed his reopened claim on March 21, 2008 and diabetes was added to the list of diseases eligible for presumptive service connection based on exposure to herbicide agents on May 8, 2001.  Applying this exception to this case, the Veteran's claim was therefore reviewed at the request of the Veteran more than one year after the effective date of the law or VA issue and therefore benefits may be authorized for a period of one year prior to the date of receipt of such request.  See 38 C.F.R. § 3.114(a)(3) (2008).  In this case, however, an effective date one year prior to March 21, 2008 is not warranted based on the previously discussed provision of 38 C.F.R. § 3.114(a) (2008) that provides that the evidence must show that the Veteran "met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue."  As applicable to diabetes, this means that the Veteran had diabetes as of May 8, 2001.  When considering the evidence of record at the time of the October 2008 rating decision, such did not demonstrate that the Veteran had diabetes as of May 8, 2001.

In this regard, the Veteran filed a May 2006 claim for entitlement to service connection for diabetes and listed that his disability began in Vietnam, which appears to be in relation to his herbicide agent exposure in Vietnam rather than an assertion that he had diabetes during his active service (which was not demonstrated by the evidence of record).  The Veteran was afforded a VA diabetes examination in September 2006.  The examination report noted that the Veteran reported being told by his primary doctor that he "'may have diabetes mellitus and should be checked over.'"  It was noted that the Veteran denied known diabetes and that his blood studies had been normal.  The examination report stated that the Veteran "has never had a diagnosis, either clinically or chemically, of diabetes" and referenced diabetes as nonexistent.  The examiner stated under the diagnosis heading that "[b]ased on the above information pertaining to the diabetes mellitus issue I cannot give a clear diagnosis of diabetes mellitus without resorting to mere speculation."  An addendum noted a glucose reading of 125 that was noted to be high and noted all other labs as normal.

Private medical records of record at the time of the December 2006 rating decision included records from a Urologic and Reproductive provider that were received in August 2006.  These records included December 2003 and December 2004 patient history forms on which the Veteran did not list diabetes under a heading of "please list...significant illnesses during your lifetime." 

As noted, the December 2006 rating decision denied entitlement to service connection for diabetes because the Veteran did not have a diagnosis of diabetes.

Private medical records of record at the time of the October 2008 rating decision included additional records submitted with or as part of the March 21, 2008 claim. The March 21, 2008 informal conference memo stated that the Veteran submitted documents to establish a diagnosis of diabetes.  New records from Dr. W. included a February 29, 2008 letter, which referenced that the Veteran "is a diabetic."  It was stated that "[h]is glucose tolerance test was obtained on 02/11/08.  He has a history of blood sugar of 126 at the VA, fasting 144 and 153 under my care.  Glucose tolerance test demonstrated a fasting sugar of 144."  A copy of the referenced February 11, 2008 lab results was of record.  It was noted that the American Diabetes Association guidelines for a provisional diagnosis of diabetes with fasting glucose was greater than 125.  It was noted that from 110 to 125 was impaired glucose tolerance and from 65 to 99 was normal.  Of record were January 2008 lab results noting glucose of 116, August 2007 lab results noting glucose of 93 and June 2007 lab results noting glucose of 109.

As part of the March 21, 2008 claim, the Veteran was afforded a VA diabetes examination in March 2008.  The examination report stated that the Veteran was recently diagnosed with diabetes, that he had borderline blood sugars for perhaps four to five years, that he had a blood sugar of 126 on one of his earlier readings examination and another one in January 2001.  It was noted that the diagnosing and treating doctor was Dr. W. and that such begun less than a month ago.  An impression was noted of diabetes, recently diagnosed.  

Also of record at the time of the October 2008 rating decision were private cardiology medical records.  A January 2008 record did not list diabetes as a current diagnosis, a December 2007 record did not list diabetes as a risk factor and December 2006, June 2005 and May 2005 records noted regarding cardiac risk factor that diabetes was negative. 

Upon review, when considering the evidence of record at the time of the October 2008 rating decision, such did not demonstrate that the Veteran had diabetes as of May 8, 2001.  While reference was made to high glucose and blood sugar at times, the overall evidence did not contain evidence showing a diagnosis of diabetes as of May 8, 2001.  This means that the possible effective date exception outlined in 38 C.F.R. § 3.114 (2008) is not applicable.   
  
The Board additionally notes that no earlier effective date is warranted based on any other possible exceptions.  In this regard, the Veteran's March 21, 2008 claim was not within one year of the liberalizing change in VA law adding diabetes to the list of diseases eligible for presumptive service connection based on exposure to herbicide agents (which was effective May 8, 2001) and therefore 38 C.F.R. § 3.114(a)(1) (2008) is not applicable.  In addition, as noted above (the regulation was the same in 2008 as it was in 2017), the special effective date rules pursuant to Nehmer and outlined in 38 C.F.R. § 3.816 (2008) are not applicable, as the Veteran was not previously denied compensation and did not have a claim for disability compensation for diabetes during the specifically identified time periods.

Overall, when considering the evidence of record and relevant law at the time of the October 2008 rating decision, the appropriate effective date was assigned for entitlement to service connection for diabetes.  As such, this rating decision did not contain an undebatable outcome determinative error in applying the law extant at that time and therefore did not contain CUE.

The Board has considered the Veteran's contentions.  In this regard, he referenced an effective date for entitlement to service connection for diabetes in 2005 and 1998.  It is not entirely clear from the Veteran's statements on what basis he felt those dates would be warranted.  He did reference that diabetes existed prior to the assigned effective date.  The fact that a condition existed or a diagnosis was rendered on a certain date is not determinative as to the appropriate effective date, which also requires consideration as to the date a claim was received.  As to the Veteran's various references to being informed by a VA DRO that an earlier effective date was warranted, the Board is unable to determine a legal and factual basis for such statement.  

The Board also acknowledges the Veteran's July 2017 statement, in which he stated that "my exam for diabetes mellitus, type II came back at 117 blood sugar" and that "[t]he responsible party said I needed two consecutive tests of 117 and above to qualify.  Yet, this person NEVER, EVER scheduled the second test.  My outside doctor wrote the script for a blood sugar exam and determined I had diabetes."  While not entirely clear, this statement could be taken as raising an issue in regards to VA's duty to assist in providing the Veteran an adequate examination.  The Federal Circuit Court of Appeals, however, has held that it is "impossible for a breach of the duty to assist to form the basis for a CUE claim."  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

In sum, the Board finds that the October 2008 rating decision that granted entitlement to service connection for diabetes effective March 21, 2008 did not contain an undebatable outcome determinative error in applying the law extant at that time.  The Board accordingly concludes that there was no CUE in the October 2008 rating decision that granted entitlement to service connection for diabetes effective March 21, 2008.  38 C.F.R. § 3.105(a) (2017).  As such, the motion alleging CUE in the October 2008 rating decision that granted entitlement to service connection for diabetes effective March 21, 2008 is denied.


	

ORDER

As there was CUE in the April 1999 rating decision assigning an effective date of December 11, 1997 for the grant of entitlement to service connection for prostate cancer post operative, that decision is reversed and revised to assign an effective date of December 11, 1996.

The motion alleging CUE in the October 2008 rating decision that granted entitlement to service connection for diabetes effective March 21, 2008 is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


